DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should Claim 2 be found allowable, Claims 3, 4, and 5 are objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 2. When two claims in an application are duplicates or else so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. In the instant case, Claims 3, 4, and 5 claim the same Asker C hardness ranges as Claim 2 and as the methods of measuring the hardness are not patentably distinct (see rejection below), the claims are considered as covering the same scope as Claim 2. See MPEP § 608.01(m).
Applicant is advised that should Claim 11 be found allowable, Claims 12, 13, and 14 are objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 11. When two claims in an application are duplicates or else so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. In the instant case, Claims 12, 13, and 14 claim the same Asker C hardness ranges as Claim 11 and as the methods of measuring the hardness are not patentably distinct (see rejection below), the claims are considered as covering the same scope as Claim 11. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the second region manages shear forces exhibited in or on the midsole and at least partially guides a foot of a wearer toward the first region,” which renders the claim indefinite. It is not clear what structure of the first and second regions is encompassed by this limitation. Further, it is not clear how a second region “manages shear forces” and guides a foot of a wearer. For example, it is not clear if “managing” means “withstands” or if it means “directs.” For purposes of examination, “manages” will be interpreted as “withstands.” Appropriate correction is required.
Claims 11-16, 18, and 20 depend from Claim 10 and are likewise indefinite. 
Claims 19 and 20 recite the limitation “method of making the sole” of claims 1 and 10, respectively, which renders the claim as indefinite. A process that is claimed without setting forth any steps involved in the process is unclear as it merely recites a method without any active, positive steps delimiting how this method is actually practiced. See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986) and MPEP § 2173.05(q). For purposes of examination, it is noted that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (MPEP § 2112.02). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not purport to claim a process, machine, manufacture, or composition of matter, as the instant Claims 19 and 20 recite “a method of manufacturing” but fail to recite method steps. 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 10-16, 18, and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 10 recites “wherein the second region manages shear forces exhibited in or on the midsole and at least partially guides a foot of a wearer toward the first region.” As such, Applicant has positively recited and claimed a human body part, because a foot of a wearer is actively being recited as being "guide[ed]" within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite "wherein the second region manages shear forces exhibited in or on the midsole and is configured to at least partially guide a foot of a wearer toward the first region.”
	Claims 11-16, 18, and 20 are likewise rejected due to dependency from Claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. (US 2016/0015122) in view of Teteriatnikov et al. (US 2010/0263234).
Regarding Claim 1, Nishiwaki et al. teaches a sole for an article of footwear comprising: a midsole (1) comprising a first region (referred to in the drawings and disclosure as reference characters S and 2) having a first density adapted for providing comfort (all materials inherently have a density; paragraph [0107], “The low-hardness, low-resilience second foamed body serves to improve the cushioning property,” wherein the second foam body is considered as equivalent to the first region) and a second region (referred to in the drawings and disclosure as reference characters N and 3) having a second density adapted for providing support (all materials inherently have a density; paragraph [0108] discloses “the first foamed body, having a higher hardness than that of the second foamed body, serves to prevent excessive deformation,” wherein the first foamed body is considered equivalent to the second region, and by preventing excessive deformation the second region is supporting the foot of the wearer); and an outsole (4) comprising a plurality of segments selectively disposed adjacent the midsole (1) and adapted for providing traction on a variety of terrains (paragraph [0166], “the outsole 4 of FIGS. 4A to 4E includes a tread surface 4s,” wherein the treads are capable of providing traction; Figs. 4A-E show the outsole (4) comprising a plurality of segments disposed adjacent the midsole (1)), wherein the outsole (4) comprises an insert, and wherein two or more of the plurality of segments (4) are at least partially isolated from each other by portions of the midsole (1) at least partially surrounding the plurality of segments (Figs. 4A, 4B, 4D, and 4E show the plurality of segments of the outsole (4) inserted into and partially surrounded by the midsole (1), therein being partially isolated from each other).
Nishiwaki et al. does not teach wherein the second density is greater than the first density.
Attention is drawn to Teteriatnikov et al., which teaches an analogous article of footwear. Teteriatnikov et al. teaches a sole for an article of footwear comprising: a midsole (103) comprising a first region (109) having a first density and a second region (107) having a second density, wherein the second density is greater than the first density (paragraph [0072], “the upper layer 107 has a first density. The lower layer 109 has a second density different from the first density and is typically less dense than the first density”); and an outsole (105) comprising a plurality of segments selectively disposed adjacent the midsole (103) (Fig. 1 shows the outsole (105) having a plurality of segments and disposed adjacent the midsole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishiwaki et al. to include the teachings of Teteriatnikov et al. such that the second density of the second region is greater than the first density of the first region so that the wearer has sufficient support and stability as well as improved form while running and walking (paragraph [0028], “the upper layer is made from a material having a first density sufficiently dense to provide some support and stabilization of the user's foot”; paragraph [0029], “The density of the lower layer is sufficiently low and the compressibility of the lower layer is sufficiently high so that under normal running or walking conditions, the user's foot, first in the heel region, then in the middle region, and then finally in the toe region, sinks toward the ground as the lower layer compresses and deforms during use”).
	Regarding Claim 2, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches wherein at least a sample of the first region exhibits between 35-55C and at least a sample of the second region exhibits between 55C-65C (paragraph [0100] and [0101] disclose “the asker C hardness of the first foamed body is set to 50° to 65°; and the asker C hardness of the second foamed body is set to 35° to 60°,” wherein the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively. Examiner notes in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists) or wherein a difference in hardness between at least a sample of the first region and at least a sample of the second region is between 7 and 15C (paragraph [0045] discloses “the relationship between the asker C hardness Lc of the second foamed body and the asker C hardness Nc of the first foamed body is set to satisfy Expression (1) below: Lc≦Nc+10,” wherein  the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively, and as the difference in hardness between the first and second regions is 10C as shown by the equation, which falls in the claimed region of 7-15C, a prima facie case of obviousness exists). Nishiwaki et al. does not teach wherein the hardness is measured using an ASKER Durometer, however Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was arrived at by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 3, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches wherein at least a sample of the first region exhibits between 35-55C and at least a sample of the second region exhibits between 55C-65C (paragraph [0100] and [0101] disclose “the asker C hardness of the first foamed body is set to 50° to 65°; and the asker C hardness of the second foamed body is set to 35° to 60°,” wherein the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively. Examiner notes in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists) or wherein a difference in hardness between at least a sample of the first region and at least a sample of the second region is between 7 and 15C (paragraph [0045] discloses “the relationship between the asker C hardness Lc of the second foamed body and the asker C hardness Nc of the first foamed body is set to satisfy Expression (1) below: Lc≦Nc+10”, wherein  the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively, and as the difference in hardness between the first and second regions is 10C as shown by the equation, which falls in the claimed region of 7-15C, a prima facie case of obviousness exists). Nishiwaki et al. does not teach wherein the hardness is measured using an ASKER C type Durometer, however Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was arrived at by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 4, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches wherein at least a sample of the first region exhibits between 35-55C and at least a sample of the second region exhibits between 55C-65C (paragraph [0100] and [0101] disclose “the asker C hardness of the first foamed body is set to 50° to 65°; and the asker C hardness of the second foamed body is set to 35° to 60°,” wherein the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively. Examiner notes in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists) or wherein a difference in hardness between at least a sample of the first region and at least a sample of the second region is between 7 and 15C (paragraph [0045] discloses “the relationship between the asker C hardness Lc of the second foamed body and the asker C hardness Nc of the first foamed body is set to satisfy Expression (1) below: Lc≦Nc+10”, wherein  the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively, and as the difference in hardness between the first and second regions is 10C as shown by the equation, which falls in the claimed region of 7-15C, a prima facie case of obviousness exists). Nishiwaki et al. does not teach wherein the hardness is measured in accordance with JIS K 7312, however Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was arrived at by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 5, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches wherein at least a sample of the first region exhibits between 35-55C and at least a sample of the second region exhibits between 55C-65C (paragraph [0100] and [0101] disclose “the asker C hardness of the first foamed body is set to 50° to 65°; and the asker C hardness of the second foamed body is set to 35° to 60°,” wherein the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively. Examiner notes in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists) or wherein a difference in hardness between at least a sample of the first region and at least a sample of the second region is between 7 and 15C (paragraph [0045] discloses “the relationship between the asker C hardness Lc of the second foamed body and the asker C hardness Nc of the first foamed body is set to satisfy Expression (1) below: Lc≦Nc+10”, wherein  the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively, and as the difference in hardness between the first and second regions is 10C as shown by the equation, which falls in the claimed region of 7-15C, a prima facie case of obviousness exists). Nishiwaki et al. does not teach wherein the hardness is measured in accordance with JIS S 6050, however Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was arrived at by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 6, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches wherein the first region (2) comprises a first foam and the second region (3) comprises a second foam (paragraph [0168] “the lower layer 3 is made of a layer of the first foamed body N having a thermoplastic resin component. The upper layer 2 is made of a layer of the second foamed body S having a thermoplastic resin component”), and wherein the outsole (4) comprises rubber (paragraph [0057], “The outsole is typically formed by a foamed rubber material”).
Regarding Claim 8, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches wherein a portion of the midsole (1) is interposed between two or more of the plurality of segments (4) (Figs. 4A, 4B, 4D, and 4E each show two segments of the outsole (4) having a portion of the midsole (1) interposed between the two segments).
Regarding Claim 9, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Nishiwaki et al. does not teach a plate disposed in or coupled to a forefoot region of the midsole, wherein the plate has a third density that is greater than the first density and the second density.
Attention is drawn to Teteriatnikov et al., which teaches an analogous article of footwear. Teteriatnikov et al. teaches a sole for an article of footwear comprising: a midsole (103) comprising a first region (109) having a first density and a second region (107) having a second density, wherein the second density is greater than the first density (paragraph [0072], “the upper layer 107 has a first density. The lower layer 109 has a second density different from the first density and is typically less dense than the first density”); and an outsole (105) comprising a plurality of segments selectively disposed adjacent the midsole (103) (Fig. 1 shows the outsole (105) having a plurality of segments and disposed adjacent the midsole). Teteriatnikov et al. further teaches a plate (111) disposed in or coupled to a forefoot region of the midsole (103) (Paragraph [0069], “The shank 111 includes a toe region 251 that extends substantially from the medial side of the shoe to the lateral side of the shoe at a location that begins in the vicinity of the front tip 140 and extends from there to a location that is approximately one third of the distance toward the rear tip 142,” wherein the toe region is considered as equivalent to the forefoot region; Fig. 1 shows the plate (11) being disposed in the forefoot region of the midsole (103)), wherein the plate (111) has a third density that is greater than the first density and the second density (Claim 14 of Teteriatnikov et al., “said shank and said lower layer each having a density wherein the density of the upper layer is greater than the density of the lower layer, and the density of the shank is greater than the density of the upper layer,” wherein the shank is considered as equivalent to the plate, the lower layer is considered as equivalent to the first region, and the upper layer is considered as equivalent to the second region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishiwaki et al. to include the teachings of Teteriatnikov et al. such that the sole includes a plate disposed in or coupled to a forefoot region of the midsole, wherein the plate has a third density that is greater than the first density and the second density so that the wearer’s foot has adequate support during use (paragraph [0088], “the shank 111, due to its rigidity and structure is able to provide proper support to the user's heel so that although the heel region 163 compresses and provides instability, the shank 111 provides stability and does not compress”).
Regarding Claim 17, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches an article of footwear comprising the sole of claim 1 (paragraph [0219] discloses “A plurality of subjects (adults) successively wore the shoes each including one of the five types of the mid sole 1,” and paragraph [0292] discloses “The present invention is applicable to mid soles on the bottom of shoes,” wherein the shoes including one of the types of midsole includes a sole as cited in Claim 1).
Regarding Claim 19 in view of the indefiniteness as explained above, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches a method of making the sole of claim 1 (As modified Nishiwaki teaches the sole of Claim 1, as cited above, the method claimed would inherently be performed, as the sole has been made (see MPEP § 2112.02). Further, paragraph [0192] discloses the following method steps: “The upper layer 2, the lower layer 3 and the outsole 4 are layered together by being bonded or welded together. For example, the upper layer 2 and the lower layer 3 may be bonded together as secondary molded products, or may be welded together during the secondary-molding of the primary molded products”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. (US 2016/0015122) in view of Teteriatnikov et al. (US 2010/0263234), and further in view of Truelsen et al. (US 2010/0307025).
Regarding Claim 7, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Nishiwaki et al. does not teach wherein the second region comprises a plurality of vents that extend from a left side to a right side of the midsole along a bottom side of the midsole in a lateral direction.
Attention is drawn to Truelsen et al. which teaches analogous article of apparel. Truelsen et al. teaches a sole for an article of footwear comprising: a midsole (1) and an outsole (3) comprising a plurality of segments selectively disposed adjacent the midsole (1) (Fig. 1b shows the outsole (3) having a plurality of segments and being disposed adjacent the midsole (1)). Truelsen et al. further teaches wherein the midsole (1) comprises a plurality of vents (27, 29, 31, 34) that extend from a left side to a right side of the midsole (1b) along a bottom side of the midsole in a lateral direction (Fig. 4 shows a plurality of vents extending laterally across the bottom of the midsole (1); paragraph [0055], “the inventive midsole 1 is shown in FIG. 4 with a direct view from the bottom... Four flex grooves 27, 29, 31 and 34 traverse the forefoot 23”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishiwaki et al. to include the teachings of Truelsen et al. such that the second region comprises a plurality of vents that extend from a left side to a right side of the midsole along a bottom side of the midsole in a lateral direction to improve the flexibility of the midsole (paragraph [0055], “Four flex grooves 27, 29, 31 and 34 traverse the forefoot 23”), especially as Fig. 3A of Nishiwaki et al. appears to show laterally extending vents on the bottom of the second region, but they are not explicitly disclosed. 
Claim(s) 10-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. (US 2016/0015122) in view of Lucca (US 2019/0029363).
Regarding Claim 10 in view of the indefiniteness as explained above, Nishiwaki et al. teaches a sole for an article of footwear comprising: a midsole (1) comprising a first region (referred to in the drawings and disclosure as reference characters S and 2) configured for comfort (paragraph [0107], “The low-hardness, low-resilience second foamed body serves to improve the cushioning property,” wherein the second foam body is considered as equivalent to the first region) and a second region (referred to in the drawings and disclosure as reference characters N and 3) configured for support, wherein the second region manages shear forces exhibited in or on the midsole (paragraph [0108] discloses “the first foamed body, having a higher hardness than that of the second foamed body, serves to prevent excessive deformation,” wherein the first foamed body is considered equivalent to the second region, and by preventing excessive deformation the second region is supporting the foot of the wearer and managing shear forces by resisting and withstanding excessive deformation that would be caused by a force applied to the midsole) and at least partially guides a foot of a wearer toward the first region (2) (Figs. 4A-E show the second region (3) having an upper surface which is curved and guides the wearer’s foot to stay on top of the first region (2)) ; and an outsole (4) comprising a plurality of segments selectively disposed adjacent the midsole (1) and adapted for providing traction on a variety of terrains (paragraph [0166], “the outsole 4 of FIGS. 4A to 4E includes a tread surface 4s,” wherein the treads are capable of providing traction; Figs. 4A-E show the outsole (4) comprising a plurality of segments disposed adjacent the midsole (1)), wherein the outsole (4) comprises an insert, and wherein two or more of the plurality of segments (4) are at least partially isolated from each other by portions of the midsole (1) at least partially surrounding the plurality of segments (Figs. 4A, 4B, 4D, and 4E show the plurality of segments of the outsole (4) inserted into and partially surrounded by the midsole (1), therein being partially isolated from each other).
Nishiwaki et al. does not each explicitly wherein the outsole comprises a unitary insert.
Attention is drawn to Lucca which teaches an analogous article of footwear. Lucca et al. teaches a midsole (27) and an outsole (4) comprising a plurality of segments (10, 11, 12) selectively disposed adjacent the midsole (27) (Fig. 9 shows the outsole (4) disposed adjacent the midsole (27)) and configured for providing traction on a variety of terrains (paragraph [0036], “The bottom surface 20 and the pair of opposing sidewalls 18 create a fluid flow channel 17 to guide liquid off of the outer surface 22 to the outer perimeter 24 of the outsole, thereby preventing the outer surface 22 from being slippery. The oval shaped projections with channels 14 also allow for increased traction and flexibility which allows a person to walk with a more natural stride instead of unnaturally constraining the foot”), wherein the outsole (4) comprises a unitary insert (Figs. 1 and 9-10 show the outsole being a unitary insert), and wherein each of plurality of segments (10, 11, 12) are at least partially isolated from each other by portions of the midsole (27) at least partially surrounding the plurality of segments (Figs. 9 and 10 show the plurality of segments (10, 11, 12) being at least partially isolated from one another by the midsole (27)).
Therefore it would have been obvious to modify Nishiwaki et al. to include the teachings of Lucca such that the outsole is a unitary insert so that the outsole can be formed as one singular piece to improve manufacturing times of the shoe, and to add to the aesthetic appeal of the bottom surface of the sole, especially as Nishiwaki et al. was silent as to if the outsole was unitary or not.
Regarding Claim 11, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches wherein at least a sample of the first region exhibits between 35-55C and at least a sample of the second region exhibits between 55C-65C (paragraph [0100] and [0101] disclose “the asker C hardness of the first foamed body is set to 50° to 65°; and the asker C hardness of the second foamed body is set to 35° to 60°,” wherein the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively. Examiner notes in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists) or wherein a difference in hardness between at least a sample of the first region and at least a sample of the second region is between 7 and 15C (paragraph [0045] discloses “the relationship between the asker C hardness Lc of the second foamed body and the asker C hardness Nc of the first foamed body is set to satisfy Expression (1) below: Lc≦Nc+10”, wherein  the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively, and as the difference in hardness between the first and second regions is 10C as shown by the equation, which falls in the claimed region of 7-15C, a prima facie case of obviousness exists). Nishiwaki et al. does not teach wherein the hardness is measured using an ASKER Durometer, however Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was arrived at by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 12, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches wherein at least a sample of the first region exhibits between 35-55C and at least a sample of the second region exhibits between 55C-65C (paragraph [0100] and [0101] disclose “the asker C hardness of the first foamed body is set to 50° to 65°; and the asker C hardness of the second foamed body is set to 35° to 60°,” wherein the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively. Examiner notes in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists) or wherein a difference in hardness between at least a sample of the first region and at least a sample of the second region is between 7 and 15C (paragraph [0045] discloses “the relationship between the asker C hardness Lc of the second foamed body and the asker C hardness Nc of the first foamed body is set to satisfy Expression (1) below: Lc≦Nc+10”, wherein  the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively, and as the difference in hardness between the first and second regions is 10C as shown by the equation, which falls in the claimed region of 7-15C, a prima facie case of obviousness exists). Nishiwaki et al. does not teach wherein the hardness is measured using an ASKER C type Durometer, however Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was arrived at by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 13, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches wherein at least a sample of the first region exhibits between 35-55C and at least a sample of the second region exhibits between 55C-65C (paragraph [0100] and [0101] disclose “the asker C hardness of the first foamed body is set to 50° to 65°; and the asker C hardness of the second foamed body is set to 35° to 60°,” wherein the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively. Examiner notes in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists) or wherein a difference in hardness between at least a sample of the first region and at least a sample of the second region is between 7 and 15C (paragraph [0045] discloses “the relationship between the asker C hardness Lc of the second foamed body and the asker C hardness Nc of the first foamed body is set to satisfy Expression (1) below: Lc≦Nc+10”, wherein  the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively, and as the difference in hardness between the first and second regions is 10C as shown by the equation, which falls in the claimed region of 7-15C, a prima facie case of obviousness exists). Nishiwaki et al. does not teach wherein the hardness is measured in accordance with JIS K 7312, however Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was arrived at by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 14, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches wherein at least a sample of the first region exhibits between 35-55C and at least a sample of the second region exhibits between 55C-65C (paragraph [0100] and [0101] disclose “the asker C hardness of the first foamed body is set to 50° to 65°; and the asker C hardness of the second foamed body is set to 35° to 60°,” wherein the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively. Examiner notes in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists) or wherein a difference in hardness between at least a sample of the first region and at least a sample of the second region is between 7 and 15C (paragraph [0045] discloses “the relationship between the asker C hardness Lc of the second foamed body and the asker C hardness Nc of the first foamed body is set to satisfy Expression (1) below: Lc≦Nc+10”, wherein  the first foamed body and the second foamed body are considered as equivalent to the second and first regions, respectively, and as the difference in hardness between the first and second regions is 10C as shown by the equation, which falls in the claimed region of 7-15C, a prima facie case of obviousness exists). Nishiwaki et al. does not teach wherein the hardness is measured in accordance with JIS S 6050, however Examiner notes that this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was arrived at by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Regarding Claim 18, Nishiwaki et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Nishiwaki et al. further teaches an article of footwear comprising the sole of claim 10 (paragraph [0219] discloses “A plurality of subjects (adults) successively wore the shoes each including one of the five types of the mid sole 1,” and paragraph [0292] discloses “The present invention is applicable to mid soles on the bottom of shoes,” wherein the shoes including one of the types of midsole includes a midsole as cited in Claim 10).
Regarding Claim 20 in view of the indefiniteness as explained above, Nishiwaki et al. teaches all of the limitations of the sole of Claim 10, as discussed in the rejections above. Nishiwaki et al. further teaches a method of making the sole of claim 10 (As modified Nishiwaki teaches the sole of Claim 10, as cited above, the method claimed would inherently be performed, as the sole has been made (see MPEP § 2112.02). Further, paragraph [0192] discloses the following method steps: “The upper layer 2, the lower layer 3 and the outsole 4 are layered together by being bonded or welded together. For example, the upper layer 2 and the lower layer 3 may be bonded together as secondary molded products, or may be welded together during the secondary-molding of the primary molded products”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. (US 2016/0015122) in view of Lucca (US 2019/0029363) and further in view of Truelsen et al. (US 2010/0307025).
Regarding Claim 15, Nishiwaki et al. teaches all of the limitations of the sole of Claim 10, as discussed in the rejections above.
Nishiwaki et al. does not teach wherein the second region comprises a plurality of vents that extend from a left side to a right side of the midsole along a bottom side of the midsole in a lateral direction.
Attention is drawn to Truelsen et al. which teaches analogous article of apparel. Truelsen et al. teaches a sole for an article of footwear comprising: a midsole (1) and an outsole (3) comprising a plurality of segments selectively disposed adjacent the midsole (1) (Fig. 1b shows the outsole (3) having a plurality of segments and being disposed adjacent the midsole (1)). Truelsen et al. further teaches wherein the midsole (1) comprises a plurality of vents (27, 29, 31, 34) that extend from a left side to a right side of the midsole (1b) along a bottom side of the midsole in a lateral direction (Fig. 4 shows a plurality of vents extending laterally across the bottom of the midsole (1); paragraph [0055], “the inventive midsole 1 is shown in FIG. 4 with a direct view from the bottom... Four flex grooves 27, 29, 31 and 34 traverse the forefoot 23”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishiwaki et al. to include the teachings of Truelsen et al. such that the second region comprises a plurality of vents that extend from a left side to a right side of the midsole along a bottom side of the midsole in a lateral direction to improve the flexibility of the midsole (paragraph [0055], “Four flex grooves 27, 29, 31 and 34 traverse the forefoot 23”), especially as Fig. 3A of Nishiwaki et al. appears to show laterally extending vents on the bottom of the second region, but they are not explicitly disclosed. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. (US 2016/0015122) in view of Lucca (US 2019/0029363) and further in view of Teteriatnikov et al. (US 2010/0263234).
Regarding Claim 16, Nishiwaki et al. teaches all of the limitations of the sole of Claim 10, as discussed in the rejections above. 
Nishiwaki et al. does not teach a plate disposed in or coupled to a forefoot region of the midsole, wherein the plate has a third density that is greater than the first density and the second density.
Attention is drawn to Teteriatnikov et al., which teaches an analogous article of footwear. Teteriatnikov et al. teaches a sole for an article of footwear comprising: a midsole (103) comprising a first region (109) and a second region (107) and an outsole (105) comprising a plurality of segments selectively disposed adjacent the midsole (103) (Fig. 1 shows the outsole (105) having a plurality of segments and disposed adjacent the midsole). Teteriatnikov et al. further teaches a plate (111) disposed in or coupled to a forefoot region of the midsole (103) (Paragraph [0069], “The shank 111 includes a toe region 251 that extends substantially from the medial side of the shoe to the lateral side of the shoe at a location that begins in the vicinity of the front tip 140 and extends from there to a location that is approximately one third of the distance toward the rear tip 142,” wherein the toe region is considered as equivalent to the forefoot region; Fig. 1 shows the plate (11) being disposed in the forefoot region of the midsole (103)), wherein the plate (111) has a third density that is greater than the first density and the second density (Claim 14 of Teteriatnikov et al., “said shank and said lower layer each having a density wherein the density of the upper layer is greater than the density of the lower layer, and the density of the shank is greater than the density of the upper layer,” wherein the shank is considered as equivalent to the plate, the lower layer is considered as equivalent to the first region, and the upper layer is considered as equivalent to the second region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishiwaki et al. to include the teachings of Teteriatnikov et al. such that the sole includes a plate disposed in or coupled to a forefoot region of the midsole, wherein the plate has a third density that is greater than the first density and the second density so that the wearer’s foot has adequate support during use (paragraph [0088], “the shank 111, due to its rigidity and structure is able to provide proper support to the user's heel so that although the heel region 163 compresses and provides instability, the shank 111 provides stability and does not compress”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McDonald et al. (US 2005/0262739) teaches a shoe comprising a midsole and an outsole insert comprising a plurality of segments. Giese et al. (US 5572805) teaches a midsole having a first region and a second region, the first and second regions having different densities. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732